Order entered October 28, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00582-CV

                   IN THE INTEREST OF S.W., A CHILD

               On Appeal from the 255th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-11-15911

                                    ORDER

      We REINSTATE this appeal.

      In compliance with this Court order dated September 29, 2020, the trial

court conducted a hearing to determine whether a hearing was held on October 14,

2019 (the missing hearing) and, if so, the identity of the court reporter who

recorded the hearing. We ordered a supplemental clerk’s record with the trial

court’s written findings and a supplemental reporter’s record to be filed no later

than October 29, 2020.

      Before the Court is appellant’s October 20, 2020 unopposed motion to

extend the deadline for the trial court to file its written findings.   Appellant
explains that, at the hearing, four court reporters were identified as having possibly

recorded the missing hearing. Counsel for appellant is in the process of following

up with the newly identified court reporters. The trial court will continue the

hearing on October 30, 2020. We GRANT the motion as follows. The trial

court’s written findings shall be filed no later than November 10, 2020.            A

supplemental reporter’s record of the hearing conducted on October 19th and the

hearing to be conducted on October 30th shall be filed no later than November 10,

2020.

        We DIRECT the Clerk of this Court to send a copy of this order to the

Honorable Carmen Rivera-Worley, Visiting Judge who presided over the trial;

Dallas County District Clerk Felicia Pitre; Yolanda Atkins, Official Court Reporter

for the 255th Judicial District Court; and, all parties.

        We ABATE this appeal to allow the trial court an opportunity to conduct the

hearing. The appeal will be reinstated no later than November 13, 2020.

                                                /s/    BILL WHITEHILL
                                                       JUSTICE